ORDER
PER CURIAM.
Rodger W. Bradley and Maridell L. Bradley (collectively Appellants) appeal from the judgment of the trial court granting summary judgment in favor of Traders Insurance Company (Traders) finding that Traders had no duty to defend or indemnify Appellants under the operator/non-owner insurance policy issued by Traders. Appellants contend the trial court erred in granting summary judgment in favor of Traders because: (1) the insurance policy is patently ambiguous and should not be construed to deny coverage; (2) the insurance policy is a contract of adhesion and Appellants had a reasonable expectation of coverage; (3) the trial court denied Appellants’ essential discovery; and (4) the trial court abused its discretion in denying Appellants’ motions to compel. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. We find the *486insurance policy is not ambiguous and there is no coverage under the policy. Therefore, we do not reach the issue of denial of discovery. The judgment is affirmed in accordance with Rule 84.16(b).